Title: To George Washington from Brigadier General William Heath, 3 March 1776
From: Heath, William
To: Washington, George



March 3th 1776

I Visited the Guards on Yesterday, found them in Good Order, Ordered Grand Rounds to begin their Round at Eleven, Visiting Rounds at Three and Patroles between each Relief, Officers of the Day Report, That in the Night, they found the Guards Vigilant, & Sentinels remarkably Alert.
At Five this morning I visited the Guards at Lechmeres point, found them in the Works reinforced with five Companies of Colo. Phinny’s Regiment, was Informed that at Eleven at night a Cannonade and Bombardment on the Town of Boston, began from the Forts on Cobble Hill and Lechmeres Point, which was Seconded from the works at Lambs Dam in Roxbury, And Continued with Intervals Untill morning, During which Time the Thirteen & Ten Inch Mortars at Lechmeres Point, were Burst in Firing; After having Thrown a number of shells into the Town, The Enemy threw Shells and Fired a number of shott at our works, one Shell fell into the Citidel on Prospect Hill whereby the Platform of one of the Cannon was Damaged, But through the Interposition of Kind Providence there was no

man either Killed or Wounded, nither did any of the Enemy’s Shells fall into the works on Lechmeres Point.

W. Heath Brigr Genl of the Day

